Per Guriam.

The record in this case, as in that of Reitman v. Neulander, 29 Misc. Rep. 752, shows that the defendant Eeulander, who alone appeals, is a resident of the county of Kings. The Municipal Court, fourth district, borough of Manhattan, was, therefore, without jurisdiction of the person of the defendant, and the judgment must, consequently, be reversed. Tyroler v. Gummersbach, 28 Misc. Rep. 151; Semmer Glass Co. v. Nassau Show Case Co., Id. 577.
Present: Freedman, P. J.; MaoLean and Leventritt, JJ.
Judgment reversed, with costs to appellant.